Citation Nr: 0620273	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-28 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.C., V.C. 
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
July 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The appellant is the mother of the 
veteran's daughter, who is acting as legal custodian on 
behalf of their daughter.  

The appellant and the veteran's parents testified at a Travel 
Board hearing in November 2005.  

In addition, in April 2006, the Board requested from the 
Veterans Health Administration (VHA) a specialist medical 
opinion in this case.  38 C.F.R. § 20.901(a) (2005); see 38 
U.S.C.A. §§ 5109(a), 7109(a) (West 2002).  The report, dated 
in May 2006, has been associated with the claims folder.
                        
As required by law and regulation, the Board provided the 
appellant and her representative copies of this report and 
afforded her time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2005).  In response, the 
veteran's representative submitted an Informal Hearing 
Presentation with a waiver of RO consideration of this 
evidence. Id.  Thus, the case is again ready for Board 
consideration. 


FINDINGS OF FACT

1.  The veteran died in June 2001; the medical evidence of 
record clearly shows that the principal cause of his death 
was acute lymphoblastic leukemia.

2.  The veteran had no service-connected disability at the 
time of his death.

3.  There is competent evidence showing that the cause of the 
veteran's death, acute lymphoblastic leukemia, is related to 
his military service from January 1998 to July 1998.


CONCLUSIONS OF LAW

1.  Service connection for acute lymphoblastic leukemia as 
the cause of the veteran's death is established.  38 U.S.C.A. 
§§ 101(16), 1110, 1310, 5107; 38 C.F.R. §§ 3.1(k), 3.5, 
3.303, 3.312.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is established.  
38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. 
§ 3.807 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. § 
3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Some chronic diseases, such as leukemia, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the death certificate of the veteran shows that 
he died in June 2001.  The cause of death is not specifically 
indicated.  However, a Mount Sinai Medical Center patient 
history from June 2001 recorded that the veteran died in June 
2001 when he became hypotensive, apneic, and pulseless as a 
result of complications related to his diagnosed acute 
lymphoblastic leukemia.  At the time of his death, the 
veteran did not have a single service-connected disability.  

Service medical records (SMRs) show no treatment, signs, or 
diagnoses of acute lymphoblastic leukemia.  Service personnel 
records (SPRs) indicate that the veteran's military 
occupational specialty (MOS) was a unit supply specialist.  
The appellant contends that in the course of the veteran's 
MOS during service the veteran was exposed to benzene or 
another harmful toxin that precipitated the onset of his 
leukemia.  

During Board testimony from November 2005, and according to 
various lay statements, the veteran's father, mother, mother 
of his daughter, and former fiance indicated that the veteran 
complained of the initial symptoms of leukemia such as 
fatigue, diarrhea, vomiting, bloating, abdominal pain, 
headaches, and skin rashes a few months after service (within 
a year after service).  

The first indication of medical treatment in the claims 
folder for these complaints is from Stony Brook University 
Hospital in October 2000.  He was then diagnosed with acute 
lymphoblastic leukemia in November 2000.  He subsequently 
underwent chemotherapy.  In February 2001 he underwent bone 
marrow transplantation at Mount Sinai Medical Center to treat 
his acute lymphoblastic leukemia.  

The veteran was readmitted to Mount Sinai Medical Center in April 
2001 due to recurrent acute lymphoblastic leukemia.  He underwent 
additional chemotherapy, but his condition deteriorated leading 
to his death in June 2001.

The medical evidence of record on the issue of a nexus includes 
two favorable medical opinions supporting the appellant's 
contention that the principal cause of the veteran's death, acute 
lymphoblastic leukemia, was incurred in service.  There are no 
contrary opinions of record.  

First, in a November 2005 medical letter, "W.B.," M.D., opined 
that based on the veteran's history and information provided by 
the veteran's mother, "it appears more likely than not that the 
development of his [the veteran's] leukemia occurred as a result 
of chemical exposures during his military training."  Dr. B. 
also indicated that there was no evidence of any congenital 
disorder related to leukemia, and there "appeared to be no other 
etiology for the development of the leukemia."

Second, at the request of the undersigned, a medical opinion 
was issued by a Chief of Hematology/Oncology of a VA Medical 
Center not associated with the treatment of the veteran in 
May 2006.  After a review of the evidence of record, this 
specialist indicated that it "is as least as likely as not 
that the cause of the veteran of the veteran's death, acute 
lymphoblastic leukemia, had been associated with his military 
service."  The physician went on to note that the veteran 
appeared to have been exposed to solvents during his military 
service.  He specifically mentioned "cleaning preparations 
which are known to increase the risk of stem cell injury 
which may lead to the development of acute leukemia."  The 
Board finds that both uncontroverted medical opinions supply 
strong evidence in support of the appellant's claim.  

Consequently, although there is no objective evidence of 
symptoms of leukemia during service or within one year of the 
veteran's discharge (providing evidence against this claim), 
two probative medical opinions have related the veteran's 
cause of death, acute lymphoblastic leukemia, directly to his 
military service.  Furthermore, the various testimony 
presented at the Travel Board hearing in November 2005 is 
fairly consistent in describing the onset of the initial 
symptoms of the veteran's leukemia shortly after service, 
providing more evidence in support of the claim.

Although this condition was objectively diagnosed several 
years after service, service connection for acute 
lymphoblastic leukemia is still in order, as the objective 
medical evidence of record shows this condition was the 
principal cause of the veteran's death and was related to his 
military service.  38 C.F.R. §§ 3.303(d), 3.312(b); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

Accordingly, resolving any doubt in the appellant's favor, 
the Board finds that the preponderance of the evidence 
supports service connection for acute lymphoblastic leukemia 
as the cause of the veteran's death.  38 U.S.C.A. § 5107(b).  
The appeal is granted.

With respect to Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code, this may be 
paid to a child or surviving spouse of a veteran who meets 
certain basic eligibility requirements.  Basic eligibility 
exists if the veteran: (1) was discharged from service under 
conditions other than dishonorable or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability; or (if a service 
person) (5) is on active duty as a member of the Armed Forces 
and now is, and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign Government 
or power. 38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. 
§ 3.807 (2005) (emphasis added).

Generally, the term "child" means a person who is the 
legitimate or adopted child of the veteran who is unmarried 
and who is under the age of 18 years, or; who became 
permanently incapable of self-support before attaining the 
age of 18 years, or; who was age 18 or over but not yet age 
23 and is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.  Based on information contained in her birth 
certificate, the appellant's daughter was the veteran's 
legitimate child and was not yet 18 years old as of the date 
of the August 2003 claim.  Therefore, she was a proper 
claimant for benefits at that time.

As discussed above, service connection was granted for the 
veteran's cause of death.  Since service connection has been 
established for the cause of the veteran's death, it follows 
that the child of the veteran is therefore eligible for 
Dependents' Educational Assistance on this basis, and this 
benefit is granted.

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for cause of the veteran's death is 
granted.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


